Dismiss and Opinion Filed December 8, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01379-CV

THE JUST FOUNDATION, INC., JONATHAN EMERSON, & EMERSON LAW FIRM,
                             PC, Appellants

                                               V.

                  AMEGY BANK NATIONAL ASSOCIATION, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-01540-2014

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges

       Appellants have moved to voluntarily withdraw their appeal.          See TEX. R. APP. P.

42.1(a)(1). We grant the motion and dismiss the appeal. See id., 43.2(f).



141379F.P05

                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

THE JUST FOUNDATION, INC.,                        On Appeal from the 219th Judicial District
JONATHAN EMERSON, & EMERSON                       Court, Collin County, Texas
LAW FIRM, PC, Appellants                          Trial Court Cause No. 219-01540-2014.
                                                  Opinion delivered by Justice Bridges.
No. 05-14-01379-CV       V.                       Justices Lang-Miers and Myers
                                                  participating.
AMEGY BANK NATIONAL
ASSOCIATION, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Amegy Bank National Association recover its costs, if any, of
this appeal from appellants The Just Foundation, Inc., Jonathan Emerson, and Emerson Law
Firm, PC.


Judgment entered December 8, 2014.




                                            –2–